EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with April M. Mosby on 07/18/2022. 

In The Claims
In Claim 1, 
The limitations: 
	A method of generating a Boolean network development environment, comprising: initializing a hierarchy of a Boolean network to define a plurality of cells and a plurality of rows corresponding to the Boolean network, wherein the initializing of the Boolean network comprises: 
identifying a first cell, 
calculating the inverse of the target bitstring, and 
inserting the target bitstring into a first input of the first cell and the inverse of the target bitstring into the second input of the first cell; 
selecting a target bitstring; 
initializing the Boolean network using the target bitstring; 
assigning randomly a plurality of source connections to each cell, wherein a plurality of outputs associated with each cell equals the plurality of inputs for each cell; 
actuating binary propagation of a predetermined set of inputs to generate an output bitstring; 
actuating binary feedback using the output bitstring;
updating the plurality of source connections; 
detecting convergence completion, wherein, in response to no completion detected, repeating the actuating of binary propagation, the actuating of binary feedback, the updating of the plurality of source connections, until convergence completion; 
detecting similarity to the target; and 
generating multiple filters for each route stop.
Has been changed to: 
A method of generating a Boolean network development environment in a Boolean network system performed by a processor-based Boolean network development module, comprising: 
initializing, by the processor-based Boolean network development module, a hierarchy of a Boolean network to define a plurality of cells and a plurality of rows corresponding to the Boolean network, wherein the initializing of the Boolean network comprises: 
identifying, by a target unit within an operations module within the processor-based Boolean network development module, a first cell; 
calculating, by the target unit, the inverse of the target bitstring; and inserting, by the target unit, the target bitstring into a first input of the first cell and the inverse of the target bitstring into the second input of the first cell; 
selecting, by the target unit within the operations module, a target bitstring; initializing, by the operations module, the Boolean network using the target bitstring; 
assigning, by the operations module, randomly a plurality of source connections to each cell, wherein a plurality of outputs associated with each cell equals the plurality of inputs for each cell; 
actuating, by a binary propagation unit within a filter level development module within the processor based Boolean network development module, binary propagation of a predetermined set of inputs to generate an output bitstring; actuating, by a binary feedback unit within the filter level development module, binary feedback using the output bitstring; 
updating, by a source update unit within the filter level development module, the plurality of source connections; 
detecting, by a convergence run unit within the operation module, convergence completion, wherein, in response to no completion detected, repeating the actuating of binary propagation, the actuating of binary feedback, the updating of the plurality of source connections, until convergence completion; 
detecting, by the convergence run unit within the operation module, similarity to the target; and 
generating, by a multiple filter unit within the operation module, multiple filters for each route stop.


In Claim 8, 
The limitations: 
A Boolean network development environment system comprising: 
a memory; and 
a processor operable to: 
initialize a hierarchy of a Boolean network to define a plurality of cells and a plurality of rows corresponding to the Boolean network, wherein the processor is operable to: 
identify a first cell; 
calculate the inverse of the target bitstring; and 
insert the target bitstring into a first input of the first cell and the inverse of the target bitstring into the second input of the first cell; 
select a target bitstring; 
initialize the Boolean network using the target bitstring; 
assign randomly a plurality of source connections to each cell, wherein a plurality of outputs associated with each cell equals the plurality of inputs for each cell; 
actuate binary propagation of a predetermined set of inputs to generate an output bitstring; 
actuate binary feedback using the output bitstring;
update the plurality of source connections; 
detect convergence completion, wherein, in response to no completion detected, repeating the actuating of binary propagation, the actuating of binary feedback, the updating of the plurality of source connections, until convergence completion; 
detect similarity to the target; and 
generate multiple filters for each route stop.
Has been changed to: 
A Boolean network development environment system performed by a processor-based Boolean network development module, comprising: 
a memory; and 
a processor operable to: 
initialize, by the processor-based Boolean network development module, a hierarchy of a Boolean network to define a plurality of cells and a plurality of rows corresponding to the Boolean network, wherein the processor is operable to: 
identify, by a target unit within an operations module within the processor-based Boolean network development module, a first cell; calculate, by the target unit, the inverse of the target bitstring; and insert, by the target unit, the target bitstring into a first input of the first cell and the inverse of the target bitstring into the second input of the first cell;
select, by the target unit within the operations module, a target bitstring; initialize, by the operations module, the Boolean network using the target bitstring; 
assign, by the operations module, randomly a plurality of source connections to each cell, wherein a plurality of outputs associated with each cell equals the plurality of inputs for each cell; 
actuate, by a binary propagation unit within a filter level development module within the processor-based Boolean network development module, binary propagation of a predetermined set of inputs to generate an output bitstring; 
actuate, by a binary feedback unit within the filter level development module, binary feedback using the output bitstring; 
update, by a source update unit within the filter level development module, the plurality of source connections; 
detect, by a convergence run unit within the operation module, convergence completion, wherein, in response to no completion detected, repeating the actuating of binary propagation, the actuating of binary feedback, the updating of the plurality of source connections, until convergence completion; 
detect, by the convergence run unit within the operation module, similarity to the target; and 
generate, by a multiple filter unit within the operation module, multiple filters for each route stop.



In Claim 15, 
The limitations: 
A non-transitory computer-readable medium including code for performing a method, the method comprising: 
initializing a network hierarchy to define a number of cells and rows corresponding to a network, wherein the initializing of the network hierarchy comprises: 
identifying a first cell; 
calculating the inverse of the target bitstring; and
inserting the target bitstring into a first input of the first cell and the inverse of the target bitstring into the second input of the first cell; 
selecting a target bitstring; 
initializing the network using the target bitstring; 
assigning randomly a plurality of source connections to each cell, wherein a plurality of outputs associated with each cell equals the plurality of inputs for each cell; 
actuating binary propagation of a predetermined set of inputs to generate an output bitstring; 
actuating binary feedback using the output bitstring; 
updating the plurality of source connections; 
detecting convergence completion, wherein, in response to no completion detected, repeating the actuating of binary propagation, the actuating of binary feedback, the updating of the plurality of source connections, until convergence completion; 
detecting similarity to the target; and 
generating multiple filters for each route stop.
Has been changed to: 
A non-transitory computer-readable medium including code for performing a method of generating a Boolean network development environment in a Boolean network system performed by a processor-based Boolean network development module, the method comprising: 
initializing, by the processor-based Boolean network development module, a network hierarchy to define a number of cells and rows corresponding to a network, wherein the initializing of the network hierarchy comprises: 
identifying, by a target unit within an operations module within the processor-based Boolean network development module, a first cell; 
calculating, by the target unit, the inverse of the target bitstring; and
inserting, by the target unit, the target bitstring into a first input of the first cell and the inverse of the target bitstring into the second input of the first cell; 
selecting, by the target unit within the operations module, a target bitstring; initializing, by the operations module, the network using the target bitstring; 
assigning, by the operations module, randomly a plurality of source connections to each cell, wherein a plurality of outputs associated with each cell equals the plurality of inputs for each cell; 
actuating, by a binary propagation unit within a filter level development module within the processorbased Boolean network development module, binary propagation of a predetermined set of inputs to generate an output bitstring; 
actuating, by a binary feedback unit within the filter level development module, binary feedback using the output bitstring; 
updating, by a source update unit within the filter level development module, the plurality of source connections; 
detecting, by a convergence run unit within the operation module, convergence completion, wherein, in response to no completion detected, repeating the actuating of binary propagation, the actuating of binary feedback, the updating of the plurality of source connections, until convergence completion; 
detecting, by the convergence run unit within the operation module,	similarity to the target; and 
generating, by a multiple filter unit within the operation module, multiple filters for each route stop.



Reasons For The Above Changes
The above changes have been made to overcome potential 101 issues.   


REASONS FOR ALLOWANCE
Claims 1, 3 – 8, 10 – 15, and 17 – 20.
Claims 1, 3 – 8, 10 – 15, and 17 – 20 are allowable over prior art of record because the art does of record does not disclose or suggest obvious selecting, by the target unit within the operations module, a target bitstring; initializing, by the operations module, the Boolean network using the target bitstring; assigning, by the operations module, randomly a plurality of source connections to each cell, wherein a plurality of outputs associated with each cell equals the plurality of inputs for each cell; actuating, by a binary propagation unit within a filter level development module within the processor based Boolean network development module, binary propagation of a predetermined set of inputs to generate an output bitstring; actuating, by a binary feedback unit within the filter level development module, binary feedback using the output bitstring; updating, by a source update unit within the filter level development module, the plurality of source connections; detecting, by a convergence run unit within the operation module, convergence completion, wherein, in response to no completion detected, repeating the actuating of binary propagation, the actuating of binary feedback, the updating of the plurality of source connections, until convergence completion; detecting, by the convergence run unit within the operation module, similarity to the target; and  generating, by a multiple filter unit within the operation module, multiple filters for each route stop, in combination with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Greer teaches a processor architecture for a learning machine is presented which uses a massive array of processing elements having local, recurrent connections to form global associations between functions defined on manifolds. Associations between these functions provide the basis for learning cause-and-effect relationships involving vision, audition, tactile sensation and kinetic motion. Two arbitrary images hold each other in place in a manifold association processor and form the basis of short-term memory. Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/Primary Examiner, Art Unit 2128